I cannot agree that the rent or fund in question is exempt and not subject to garnishment. The fund in question was ground rent, and the property so rented was not so "used" for municipal purposes as to bring the rent within the exemption. The word "used," especially when applied to real estate, means the direct and immediate use of the property, and not to rentals of municipal property. Grand Lodge of Masons v. City of Burlington, 84 Vt. 202, 78 A. 973; City of Cincinnati v. Lewis, Auditor, 66 Ohio St. 49, 63 N.E. 588. See, also, note, 19 L.R.A. p. 293.
BROWN, J., concurs in the foregoing dissent.